 BEST WESTERN MOTOR INNBestWestern Motor InnandGerald A. Jones andFreida D. Jones. Case19-CA-1762829 August 1986DECISION AND ORDERBY MEMBERS JOHANSEN,BABSON, ANDSTEPHENSOn 6 May 1986 Administrative Law Judge JoanWieder issued the attached decision. The Respond-ent filed exceptions and a supporting brief,and theGeneral Counsel filed a memorandum in support ofthe judge's decision.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,fmdings, I and'The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91 NLRB 544 (1950),enfd.188 F.2d 362 (3d Cir.1951).We have carefully examined the record and find no basis for reversingthe findings.In agreeing with thejudge that the Respondent discharged the Jonesesbecause of their refusal to commit unfair labor practices,we note thatpart-owner Hollander went beyond merely directing the Joneses to "keep[their] eyes and ears open"regarding employees'union activities when hespecifically told the Joneses that he wanted to know who the "troublemakers"and "instigators"were. Regarding the reasons advanced by theRespondent to justify the discharges,we note that most of the reasonswere not raised until the hearing.Moreover,several of the incidents citedby the Respondent as grounds for the discharges occurred long beforethe decision to discharge was made.These were followed in January orFebruary 1985 by the Respondent's offers of increased benefits during ne-gotiations concerning the extension of the Joneses' employment contract,atwhich time none of the purported problems were discussed with theJoneses.Thus we rely only on the reasons enumerated by the Respond-ent in the 26 February 1985 termination letter,which part-owner Barontestifiedwere"all inclusive,"and which we find, in agreement with thejudge,to be pretextual.Regarding reports allegedly made to Hollander by Head HousekeeperStewart that Jerry Jones deliberately made comments to employees inorder to alienate them from the Respondent,we note that those reportsare unsubstantiated hearsay about whether Jones actually made suchcomments.In any event,the totality of the evidence indicates that Hol-lander did not in fact make the discharge decision in reliance on thosereports.We note,moreover,that Jerry Jones denied making the remarksin question.We further note that all the allegations of negative commentsmade by Jerry Jones about Hollander and Baron originated with formeremployees Choate and Stewart,employees who were discharged andtransferred,respectively,in July 1984 at the request of the Joneses as acondition of their accepting the managerial positions at the motel.Our decision in this case in no way conflicts with settled law that anemployer can require its supervisors to engage in lawful union campaignactivity on behalf of the employer and can discipline or discharge a su-pervisor for refusing to engage in such activity.Furthermore, we notethat the instant case does not present a situation in which the employerlawfully terminates a supervisor whose conduct has engendered employ-ee disaffection and related union activity.Member Johansen finds the instant case,in which the supervisors weredischarged because of their refusal to commit unfair labor practices, dis-tinguishable fromResistance Technology,280 NLRB No.117 (June 24,1986)Member Babson finds it unnecessary to rely on the Respondent's hiringof Paul Touchette to replace the Joneses as evidence of the Respondent'sunlawful motive in discharging the Joneses.203conclusions and to adopt the recommended Orderas modified. 2ORDERThe National LaborRelations Board adopts therecommendedOrder of theadministrative lawjudge as modified below and orders that the Re-spondent,Best Western Motor Inn, Mount Vernon,Washington,its officers,agents,successors,and as-signs,shall take the action setforthin the Order asmodified.1.Substitute the following for paragraph 1(a)."(a)Discharging or otherwise disciplining anysupervisor because the supervisor failed or refusedto interferewith,restrain, or coerce employees inthe exercise of their rights guaranteed in Section 7of the Act."(b) In any like or related manner interfere with,restrain,or coerce employees in the exercise oftheir rightsguaranteed in Section7 of the Act."2.Substitute the attached notice for that of theadministrative law judge.9We shall modify the Order consistent with the judge's findings andconclusions and our usualpractice.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National LaborRelations Board has foundthat we violatedthe NationalLabor Relations Actand has orderedus to postand abideby this notice.WE WILL NOTdischargeor otherwisedisciplineany supervisorbecause the supervisor failed or re-fused to interfere with,restrain,or coerceemploy-ees in the exerciseof the rightsguaranteed in Sec-tion 7 of the Act.WE WILL NOTin any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of therights guaranteedyou by Section 7 ofthe Act.WE WILL offerfull and immediate reinstatementto FreidaD. Jones andGerald A. Jones to theirpositionsor, if suchpositions no longer exist, tosubstantially equivalent positions,without prejudiceto their seniority or other rightsand privileges pre-viously enjoyed.WE WILL make whole FreidaD. Jones andGerald A. Jones forany loss of earningsthey mayhave sufferedby reason of their discharges, withinterest.281NLRB No. 26 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL remove from our files any reference tothe discharges of Frieda D. Jones and Gerald A.Jones, and notify them, in writing, that this hasbeen done, and that evidence of the unlawful dis-chargeswill not be used as a basis for future per-sonnelactions against them.BESTWESTERN MOTOR INNPatrickDunham,Esq.,andLinda Scheldrup, Esq.,for theGeneral Counsel.Timothy Farris,Esq. (Brett & Daugert),of Bellingham,Washington, for theRespondent.ElizabethMichelson,Esq.,of Everett,Washington, onbehalf of Individual PetitionersDECISIONSTATEMENT OF THE CASEJOAN WIEDER, Administrative Law Judge. This casewas tried before me in Seattle, Washington, on 1, 2, and3 October 1985.1 It originated from a charge filed on 11July 1985 by Gerald A. Jones and Freida D. Jones, ontheir own behalf againstBestWestern MotorInn (Re-spondent or the Company). A complaint was issued on30Augustalleging thatRespondent violated Section8(a)(1) of the National Labor Relations Act (the Act) bydischargingFreida Jones and Jerry Jones, supervisors,because they refused to comply with Respondent's un-lawful request of surveillance to gather informationabout the union activities of the Company's employees.Respondent filed an answer denying the commission ofthe alleged unfair labor practice.The parties were given full opportunity to participate,produce evidence,examine andcross-examine witnesses,argue orally, and file briefs. Briefs were filed by theGeneral Counsel and Respondent.On the entire record in thiscase, including my obser-vation of the witnesses, I make the followingFINDINGS OF FACT1.JURISDICTIONRespondent is a State of Washington partnership en-gaged in the operation of a motel in Mount Vernon,Washington.This facility isat times referred to as theMotor Inn. Respondent admits and I find that it is, andhas been at all times material,an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. The Facts1.BackgroundRespondent is a partnership known as Exxel Group.The partners are Mario Glenn (Mike) Hollander andSidney Baron. They own and operate motels in MountVernon andBellingham,Washington. In August 1983they hired Freida as a part-time desk clerk at the MountVernon motel. In February 1984 she became office man-ager.At the time she was hired, she and her husband,Jerry,were separated. After they reconciled, the part-ners permitted Freida and Jerry Jones to occupy themanager'ssuite,which is behind the front desk at theMount Vernon motel.2 At this time, Freida Jones wasofficemanager and Betty Stewart, an admitted supervi-sor,managed the housekeeping functions referred to as"the back." In return for being permitted to live in themanager's suite,Jerry Jones would take the night calls.Also, Jerry Jones, without remuneration, did some main-tenance work around the motel.The Bellingham motel was newly constructed, and inpreparation for its opening the partners offered both Jon-eses the manager's position at that hostelry. The Jonesesrefused but offered to get the motel operational and trainthe staff. In return, they wanted to manage the MountVernon motel. The partners offered the Joneses the posi-tion of manager at the Mount Vernon motel, which theJoneses accepted, subject to two conditions; Betty Stew-art be transferred to the Bellingham motel, and employeeDiane Choates be discharged. The partners accepted theJoneses' conditions. They entered into a 6-month agree-ment about July 1984. It is undisputed that the Joneseswere supervisors within the meaning of the Act. TheJoneses were terminated on 26 February 1985.2.Events leading up to the Joneses'terminationThe partners met with the Joneses once a week,usual-ly on Monday, after lunch. Initially, all parties appearedtobe satisfiedwith the employment arrangement.Around the end of October 1984, the partners sent theJoneses to a hospitality industry convention, giving thema few extra days off and an additional $200 to cover inci-dental expensees.At the convention, the Joneses attend-ed a seminar,which discussedorganizingattempts andsome of the "do's" and "don'ts"formanagers duringunion organizing campaigns. Jerry Jones testified withoutclear refutation and credibly, based on relativedemean-or, that he and his wife discussed all the topics of theseminar with the owners at the first meeting after theirreturn.The owners did not recall such a detailed discus-sion.Their lack of recall is not found to be a clear andconvincing refutation.In January or February 1985, the partners and the Jon-esesstartednegotiations for the terms of another 6months of employment. Notes inBaron'shand and thecredited testimony of the Joneses indicate that the newterms were for the same wages of $1400 a month, a $10per month increase in insurance, and a $150 per monthincrease inthe draw onthe manager's share of profits to$500 per month. The draw isa minimumguarantee, evenif the percentage of profits does not equal the draw.Freida Jones, who testified in a clear and forthrightmanner,said they were still negotiating the percentage of1All dates refer to 1985 unless otherwise specified2The Joneses only worked at the Mount Vernon, Washington motel BEST WESTERN MOTOR INNthe profits she and Jerry would receive as part of theircompensation at the time of their discharges.About 15 February,Freida Jones received a certifiedletter from the Regional Director for Region 19 inform-ing Respondent that the employees at Mount Vernon pe-titioned for representation.Allmail pertaining to themotel was initially handled by Freida Jones and, as nec-essary,turned over to the partners at their regularlyscheduled weekly meeting.She called Hollander in Bel-lingham the afternoon she received the letter.Hollandertold her they could discuss the letter when they camedown for their next regularly scheduled meeting.The next regularly scheduled meeting was held on 18or 19 February.Freida Jones testified they met on Tues-day because the preceding Monday was a holiday. Thewitnesses were not clear about the time and dates of thismeeting.Thislack of clear recall is found to have little,ifany, bearing on credibility.What occurred at thismeeting is the subject of strong dispute.According toFreida Jones,she handed Baron the letter from theBoard;he read it and handed it to Hollander,who readit.Hollander and Jerry Jones discussed the letter, thenHollander asked Jerry if he had any idea which employ-ees might have given this to the Union, mentioning thatJerryworked with the housekeepers and would hearabout it if anything occurred.Jerry Jones mentioned theaforementioned seminar and said that the lecturer ad-vised that the first thing to do is hire a good attorneyknowledgeable in labor law. Baron said he had readabout unions or unionizing and agreed having a laborlawyer would be "the best thing."Freida Jones then testified as follows:Well, I think there was more discussions aboutwho-whichone of the employees might be in-volved with the Union,and Jerry told Mike that wecouldn't-it was illegal for us to try to find outwhich one of the employees were involved. It wasillegal for us to ask any questions of the employeesbecause that was one of the things they told us atthe seminar.That our hands were virtually tied. Gotalk to an attorney. . . . That Jerryasked Mike andSid to keep in close touch with us, and after theyhad talked to an attorney to get back to us and letus know what they wanted us to do... .Okay,we left the [manager's]department andwalked out through the front office.Jerry and Iwere standing behind the front desk and just beforeMike and Sid left Mike said something to Jerry tothe effect of, "Keep your eyes open,and find outwho the troublemakers are, or find out who's-who's behind this."And I remember Jerry kind oflaughed,and he said,"Mike, I can't do that ... .We were told that it's illegal" and Sid said some-thing about we were separate from the employees,thatwe were management,and as Mike was back-ing out the door he said."Remember who youwork for."Freida Jones admitted that her testimony was not averbatim rendition of the conversation,but that sheclearly recalled discussing which employee might have205gone to the Union and Hollander saying"Rememberwho you work for," because Hollander rarely spoke thatforcefully.Hollander then told Jerry Jones to telephonehim at home if he found out anything.Jerry Jones corroborated his wife's testimony on mostpoints, and corroborated his wife's version of the meet-ing.3 Jones admitted that he could be in error on theaSpecifically Jerry Jones testified as follows:Mr. Hollander asked me if I had any knowledge of any Union per-sonnel who has been on the property or around the motel who triedto talk to the employees, or had been talking to the employees. I in-dicated that I did not have any knowledge of that.Mr Baron asked if the employees had been upset or aggravatedover any particular incidence which might have caused them to haveapproached the Union.He named,Ibelieve,a couple of instances.One was the-if they had become upset,or if they were upset overthe change in payperiods, or the change in rates.I indicated that theemployees had been upset over both issues,but I had no knowledgeof whether they had approached the-the Union.Mr. Hollander indicated that I had probably more knowledge thananyone over what happened around the property on a day-to-daybasis,and wanted to know what contact did I have with the employ-ees, if I was present when the employees were taking coffee breaks,or lunch breaks.I indicated that normally I was with the employeeson their first breakWe use that as a method of employees telling meof any damage that might have occurred in the rooms the nightbefore,or anything-any problems.I indicated that seldom was Iavailable on their lunch breaks,or on their afternoon break.Mr. Hol-lander indicated that he wanted me to make myself available forthese breaks and to report any activity that I heard, basically, aboutUnion, or anything that the girls talked about that-that came upabout Union activities.Q. What was your response to that request?A.Well, I told him that as a result of the training seminar thatwe'd been to in Las Vegas,then we had been briefed on what wecould and couldn'tdo if the Union approached a property,and thatas we understood the information we'd gathered there,that it was anillegal activityThat we couldn'tdo it.That we weren't allowed totalk to the employees about Union,thatwe weren'tallowed to passon any information that we heard about UnionQ. Did he make any other request besides to just be in the coffeerooms?A He said that if we heard any information to feel free to givehim a call at home,that they-they wanted to know.Mr. Hollander and Mr Baron left through the front entrance,which goes out behind the front desk,or the check-in area in thelobby. They went around the front of the counter and my wife and Iwere on this side of the counter,on the back side. Mr.Hollanderapproached the counter and said that they really wanted to knowwho the troublemaker,or who the instigators were that were in-volved in this Union activity,and we told them that we had not tenminutes earlier explained our position,that we were not going to getinvolved with it. That we felt that from what we had learned in LasVegas it was illegal for us to provide that information.Mr. Holland-er-or Mr Baron went out through the door,and before he left hesaid, "We consider you and Freida separate of the employees asManagers."And he walked out the door,and as Mr. Hollander lefthe turned and looked at us and he said, "Remember who you workfor."Mr. Hollander told me to keep my eyes and ears open,to reportanything that I heard on the Union. I'm not sure if that happenedwhen we were in the apartment or out at the front counter.On cross-examination,Jerry Jones testified as followsMr. Hollander asked me if I would make it a point to-be with theemployees and see what I could find out about the-about theUnion.If I heard anything to give him a call 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDdate of themeeting,which he said occurred on Monday,but felt he gave an accurate account regarding the sub-stance of the conversations.Hollander recalled the meeting as occurring on 18 or19 February and initially claimed that the first he heardabout the union organizing attempt was at the meeting,but then admitted he had received a telephone call andtold Freida Jones they would deal with the matter at thenext meeting. He did not tell Baron about the telephonecall; he did not think the letter from the Board was veryimportant.Hollander denies telling the Joneses to con-tact him at home or toengage inany unlawful activity.He claims he only asked them to keep their eyes and earsopen, and to report to the partners at the next meeting.Hollander admitted the seminar and the need for acquir-ing good legal counsel were mentioned, but denied tell-ing the Joneses they knew an attorney who used to workfor unions. Hollander also denies ever saying to the Jon-eses, "Remember who you work for." Hollander indicat-ed that the union organizing campaign discussion was avery minor part of the meeting.Barontestified, contrary to the others, that he did noteven look at the material from the Board during themeeting, and that there was no "elaborate" discussion ofthe material.Accordingto Baron,most of themeetingrevolved around Jerry Jones' recommendation to replacethe entire hot water heating system. Baron then admittedthat there was some discussion about the organizingeffort and that he told the Joneses to keep the employeeshappy. He denies giving any instructions about engagingin any kind of discovery of union activities. Jerry Jonesadmittedly discussed at this or at an earlier meeting theseminar respecting how to deal with labor organizing ef-forts, but he said it was not important and he did not payattention;he could not recall what Jerry Jones said.However, he did deny that Jones indicated that duringthe seminar surveillance of union activities was dis-cussed. His admitted lack of attention discredits his claimthat surveillance of union activities was not discussed.The Joneses' version of the meeting is credited. Theywere visibly more direct and forthright in their testimo-ny, clearly attempting to present the facts. In contrast,both Hollander and Baron testified inconsistently, volun-teered information, answered questions evasively attimes, and, most importantly, carried themselves with un-believable demeanor. The testimony of Paul Touchette,the individual the partners hired to manage the motelafter the Joneses were fired, buttresses this finding thatthe Joneses' testimony most accurately reflects what thepartners said. Touchette testified:They [the partners] asked me-if the opportunitypresented itself to find out what was going on, whowas involved, or what was happening with regardtoward union activities ... .Earlier Touchette, after reviewing his affidavit to re-fresh his memory, testified:At that time, he [Hollander] had discussed whatwas going on. I was then to go out and get a gener-al drift of what the general activities taking place atthe hotel were. And if the opportunity ever cameabout, I was to talk to any member of the hotelworkers about the union, and try to find out whowas siding with what sides, and reasons for that,and such.Touchette's affidavitstates-I saw a couple of lists of who was for and whowas against.They told me to counteract this voteby bringing down employees from Bellingham, andthey needed to know how many to bring down.Touchette's affidavit, given at a time closer to theevents, is found to be more credible than Hollander's andBaron's denials of engaging in similar activity with theJoneses.Hollander only admits telling Touchette to keep hiseyes and earsopen for talk about the Union, but laterdenied making the statement. It was admitted by Hol-lander that they sent housekeepers to the motel to workin a particular wing ostensibly for training. Some werenew employees, others were experienced employees, thustherewas no clear showing that the assignment toMount Vernon was for training. The General Counselasserted that the basis for these transfers was unit pack-ing, a claimnot clearly refuted by Respondent. There isno allegation of impropriety regarding unit packing inthe complaint, and this information will only be consid-ered for making credibility resolutions. Hollander admit-ted showing Touchette lists of employees designatingwhom they suspected would vote for or against theUnion.Touchette also opined which employees hethought were for or against the Union.'Meeting of 25 FebruaryBaron and Hollander met with the employees of theMount Vernon motel on 25 February. This is the firstmeeting they conducted with their employees at theMotor Inn. Hollander reluctantly admitted the genesisfor the meeting was the filing of the petition for elec-tion.5Hollander also testified that he and Baron askedthe employees to state their complaints, and none werementioned. Baron thinks he asked the employees howthey felt about the Union. One employee asked why theJoneses were absent; and after being told they were notinvited, an employee asked to caucus, which was permit-ted.After the caucus, the employees asked the partnersnot to discuss anything about Jerry Jones unless he was* Jerry Jones testified that shortly before he was fired Hollander cameto the motel alone and told him they knew who had contacted theUnion, naming a particular employee, and then, after referring to a pieceof paper, named two other employees. Hollander denied the encounter orhaving a list of employees There was no assertion that Hollander had alistof all the employees; therefore, the argument by Respondent on briefregarding a list of all the employees is considered to be without merit Itis found that Respondent was interested in determining which employeeswere in favor of unionization and which would vote against the Union,based on the credited testimony of Touchette and Jerry JonesFreida Jones testified, without refutation, that Hollander told her thatthe meetingwith the employees was for the partners to get acquaintedwith the housekeepers. Hollander's reluctant admission that they held themeeting because the petition for election had been filed,and that he andBaron wanted to find out what was going on,is an admission he was notforthright with Freida Jones, which adversely impacts on his credibility BEST WESTERN MOTOR INNpresent.There wereno complaintsabout theJoneses.Baron admittedthat he could not recall whatwas saidduring the meeting becauseof thepassageof time. Thisadmittedlack of recall furtherimpairshis credibility.The Decisionto Discharge the JonesesThe partnerstestified thatwhile driving back to Bel-lingham after the employee meeting they decided to dis-charge the Joneses. Baron volunteered that the termina-tion of theJoneses had been discussedfor quitea numberof weeksprior to 25 February.°Hollander said theywere considering terminating the Joneses at least 6 weeksbefore 25February.A plethoraof reasonsfor the Jon-eses' discharge were givenby the partners.The reasonspertain generallyto Jerry Jones;Hollander stated thatFreida Jones was fired becauseof Jerry.At the outset,Hollander testifiedthat the partners feltthe Joneses had totally alienated them from their staff.Specific instances of such alienation were not presented.WhileHollander tried to infer employees failed to con-fide in him or Baron,there was no showing that prior tothe Joneses the partnershad directlycommunicated withthe employees. On thecontrary, the recordestablishesthatBaron and Hollander metwith all theemployeesonly once and during that meeting on25 February theemployees were askedfor theircomplaints in the midstof a union organizingdrive.The employees did notvoice any complaints.The partnersdid not know mostof theirstaff by name and did not have an establishedpractice of talkingto their nonsupervisoryemployees.Hollander,for example,testified that he knewseveralemployeesthat they chatted with,discussing varioussmall problems,but could notname more than one ortwo employeeswith whomhe had established such a re-lationship.No employee corroborated this claim. Thus,the claim that one reason for the discharge decision wasthat the Joneses systematically isolated the partners fromthe staff is found to be a pretext. In furtherrefutation ofthis claim,Hollander admittedthe partners'style of man-agement was to maintaina hands-offattitude.Baron ad-mitted not personally knowing the employees.Also, Hol-lander claimed that afterChoates was firedshe calledhim and claimedJerry Joneswas isolating certain staffmembers.This uncorroborated hearsay doesnot portendan attempt of alienationof the partnersfromthe staff.Thisconclusion is buttressedby Hollander's testimonythat Touchettewas instructed,when hebecame managerof theMotor Inn, to interactwiththe staff and informthe staff that the partners are "nice guys."Except for the25 Februarymeeting,there was no attemptby the part-ners to personally meetwithone or more of their nonsu-pervisoryemployeesbefore or after theJoneses'employ-ment as managers, no lessduring theirtenure.The basisfor the partners' feeling of alienation was thelack of forewarning of the union organizing campaign.As Hollander testified: "We feltwe had been alienatedwithour employees.We didn't know whatwas goingon.We felt that we had a lot oflabor unrest in that6Volunteering of information is indicative of attempting to tailor testi-mony to meet a litigation theory and adversely reflects on credibilityHollander also volunteered information when he testified.207property and we just feltwe lostcontrol of the wholething.Itwas a problemof control,of losing charge orlosingthat control of the property." I find thisstatement,joined with the unusual meeting of25 February,assign-mentof staff fromBellingham,and instructions of sur-veillance of employees given to the Joneses,indicates anunlawful motive for the Joneses'discharges.BettyStewart,the head housekeeper,did not appearand testify.Stewart and Roger Carpenter,a maintenanceman, assertedly told Hollander several things that werealso considered in determining to discharge the Joneses.For example,Carpenterostensiblyreported that JerryJones was tryingto be a heroby telling anemployee hewould quitif the partnersdid not give that employee araise.HollanderthensaidRoger Carpentertold him ofthe event"within thelast coupleof days." Thus, thiscommentcould not havebeen considered in the decisionto discharge the Joneses.Carpenter,who testified forRespondent,did not corroborateHollander's testimony.Thisuncorroborated assertion,which,based on timing,could not havebeen a basisfor thedischarge decision,further indicatespretext.Hollander also said thatabout a week beforedischarg-ing the Joneses,stewart toldthem JerryJones said toemployeesthatHollander goes to Seattle and drives anew Cadillac, "and he won'tgive you guys a raise."Hollander neverconfronted JerryJoneswith thisallega-tion. In contradiction to his earlier testimony that the re-sults of the employee meeting determinedfor the part-ners the Joneseshad togo,Hollander said that it wasafter a conversation with Stewart he determined to dis-charge the Joneses.The conversationwith Stewart re-ferred to by Hollanderwas not detailed,so the substanceof the allegation, if any,cannot be evaluated and used asa basisfor finding that thedecision to dischargethe Jon-eses was based on Stewart's statementratherthan for aproscribedreason.Hollander alsotestified that Stewarttold him that JerryJones had been presenting a pictureof the partnersas being"a bunch of moneygrubbingcharacters."The recorddoes not revealwhetherthis is aquote from Stewart, a referenceto the Cadillac com-ment, or resortto hyperbole.I note both Baronand Hol-lander resortedto hyperbole, furtherdiscrediting theirtestimony.Baron also testifiedthatwhile the termination letter,quoted below,was all inclusive, alienation of employeeswas the reason heconcludedto discharge the Joneses.However,contrarytoHollander,who indicated JerryJones was trying to sidewith theemployees,Baron ac-cused JerryJones of mistreating employees and using de-meaning termswhenspeakingabout them.Baron ac-cused Jones of using such terms as "brainless," "divor-cees," and peopleof lowstature and low intelligence.Baron never raisedthisallegationwith theJoneses.Formeremployee Charlene Harris testifiedshe neverheardthe Joneses makeany derogatoryremarks aboutthe housekeeping staffor ridiculeHollander or Baron.HollandertestifieditwasTouchette that had had a poorattitudetowardemployees.This confused,uncorroborat-ed, contradictorytestimony does not support the claimthatthiswas a basisfor theJoneses' discharges. 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDStewart also assertedly told the partners that JerryJones lent Carpenter $1000, which he did, and showedan X-rated movie and had alcohol at the Motor Inn'sChristmas party, which he did not. Also incorrect wasan allegationJerry Jones asked the housekeeping staff tosave all Playboy, Penthouse,and similar magazines forhim. These matters were not raised with the Joneses, andthe loaning of money to staff members was not shown tobe against any guidelines. The Joneses were never toldsuch activity was contrary to the partners' philosophy ofmanagementor personnel policy.?Another reason given by Hollander and Baron fortheir dissatisfaction with the Joneses involved what theydescribed as excessive repairs. One item that needed re-peated and expensive repairs was a boiler. Jerry Jonessought and received permission to get estimates for a re-placement. It is undisputed that the boiler had not func-tioned properly since the Joneses started working for Re-spondent. The record is silent about how long the boilerproblem preceded the Joneses' employment, if at all.About a week before the Joneses' discharge, the boilerwas repaired by Gordon Eisfeldt.The uncontroverted testimony of Eisfeldt, an expert inrepairing the make of boiler here involved, states theboilerwas working improperly and rooms were not re-ceiving heat. He was called to give an estimate on a newsystem but readily, with his expertise, fixed the system.He noticed other recent repairs but did not know if theywere necessary; they were different from those he effect-ed.He "spent probably the last 25 years of my life fol-lowing around behind these people, doing the samething." The partners knew the boiler was repaired priorto 19 February, according to Hollander.The partners never accused the Joneses of excessiverepairs on the boiler.Theynever told the Joneses to stopgetting the boiler repaired. It was never mentioned untilthe trial. Baron testified, and his affidavit corroborateshis-testimony, that the termination letter was all inclusiveof the reasons for the Joneses'termination.Excessive re-pairswere not mentioned. The letter, quoted below,refers to incompatibility with the owners, excessive em-ployee turnover,8 lack of cooperation, and divided loyal-ties.These inconsistent bases for the decision is also in-dicative of pretext.Also, Hollander related incidents concerning purchasesof chairs, carpeting, bedspreads, and other furnishings,which were questioned or criticized by Jerry Jones. Thebedspreads were returned by Jones after Hollander gavehis approval for such action. The chairs, according toJones'unrefuted testimony, had to be sprayed withScotchgard before being placed in the rooms. After this' I note that Hollander opined that Jerry Jones lent money to employ-ees aspart of an overall pattern to isolate the partners from the employ-ees and gain control over the employees to reduce the rate of turnover.This reason appears to be contrived at best, it was never raised with theJoneses, and is found to be a pretext for their discharges The partners,according to Hollander, gave the managers autonomy,and this philoso-phy of managment would,of necessity,isolate the partners from the non-supervisory staffAs noted above, the partners met with their employeesonly once and this one meeting was to discuss their reasons for seekingunion representation9 Initially,Hollander did not mention excessive employee turnover as areason for the Joneses'discharge.housekeeping aid was accomplished, the chairs wereplaced in the rooms. This version of the event by JerryJones was not disputed. Hollander testified he felt JerryJones was undercutting him and caused a problem withhis partner, but admitted he was on vacation at the timeand could not be reached. The incidents with the bed-spreads and chairs were never called to either of theJones' attention as being a source of concern or dissatis-faction.Other repairs deemed excessive by the partners includ-ed painting and repairs to the swimming pool. The Jon-eses,whose testimony is credited, based principally ondemeanor,assumed the managerial position for 6 months,for that was the length of time theyestimateditwouldtake to accomplish needed repairs and maintenance. Thedetails of the repairs and maintenance were discussedwith the partners during their employment interviews,according to Freida Jones' credited testimony.9The Motor Inn did experience a higher rate of em-ployee turnover then theBellinghamfacility.This factwas mentioned to the Joneses. The turnover rate at theMotor Inn could have been caused, based on the testimo-ny of Respondent's witness Kathryn Joanne Finney, Re-spondent's executive secretary and administrative assist-ant, by an increase in staff occasioned by the recent ex-pansion of the motel and adding staff for the greatersummer business. This could have necessitated a reduc-tion in staff after summer. Jerry Jones' testimony thatsome of the summer help were returning to school andwere hired for the summer only was unrefuted. The Jon-eses,based on conversations with the staff, informed thepartners that some of the employees were leaving be-cause of low wages and lack of insurance. The turnoverrate was not shown by clear and convincing evidence tobe extraordinary for the industry or under existing cir-cumstances. This reason is found to be a pretext.Two other matters raised by Baron and Hollander asconsiderations in deciding to discharge the Joneses werea notice from the State Department of Labor Industriesand the determination that Diane Choates was entitled tounemployment compensation. As found above, Choateswas discharged according to the employment agreementreached between the partners and the Joneses. On thestandard state form, Jerry Jones indicated Choates wasfired because she was a poor employee, thus was not en-titled to unemployment benefits. The matter went beforea State of Washington adjudicative body, and Respond-ent asked Jerry Jones to represent them. The State foundChoates was entitled to unemployment compensation.9Hollander's and Baron's testimony that the Motor Inn was not inneed of extensive repairs andmaintenanceis not credibleHollander ad-mitted theswimmingpool needed repair, that the previous managerswere sloppy, and groundskeeping,painting,and other maintenance wasneeded The paint at the back of the motel admittedly had some peelingand pulling. The partners had to approve all major expenditures Theyapproved the repairs, which they now claim was a basis for the Joneses'dischargesCarpenter's testimony that the motel was in "fine" conditionisfound to be meaningless. Although he was a maintenance man, theexact nature of his duties was not explicated He did not testify that heengaged in unnecessary or overexpensive repairsCarpenter exhibitedconcern for his future employment while testifyingConsidering theentirerecord,his evidence does not establish that the Joneses engaged inunecessary or wanton repairs BEST WESTERN MOTOR INNRespondent was unclearwhy thisdeterminationwasconsidered a cause for discharging the Joneses.Holland-er testified he knew about one complaint that led to theposting of a notice inOctober or November1984.Re-spondent discussed a pay raise with the Joneses wellafter this incident.Hollander also statedthat he learnedof another hearing of unspecified character about 2weeks prior to thetrial in theinstant proceeding. Thisinformation could not have been considered in the deci-sion to terminate the Joneses.Ifind thatthis reason ispretext;the Joneses did nothing more than take actionagreed to by the partners,and mentioning another hear-ing is the type gildingof the lily thatis indicative of pre-text.Respondent received a notice from the Stateof Wash-ingtonDepartmentof Labor andIndustriesthat theMotor Inn was not complying with prescribed break andlunch periods.Baron dictated a noticeto Finney, whichwas then posted in the Joneses'absence; they were at thepreviously described seminar.When the Joneses re-turned,they found the employees were upsetabout thenotice.Jerry Jones called theoffice andwas advised byFinney to discussitwith thepartners.The Joneses re-moved the notice and discussed with Hollander andBaron the advisability of posting such a missive in theirabsence and also notedthatthe new breakperiods re-quired in the noticecaused highly inefficientworkschedules.WhileBaron testifiedhe was offended, henever mentioned it to the Joneses,and there was no indi-cation this action placedtheir jobs in jeopardy. This inci-dent occurredaround 17 October. The remoteness of thisevent to the discharges and the commencement of dis-cussions for continued employment,including an increasein total remuneration,t ° joined with the failure to men-tion the matter to the Joneses,lead meto findthis reasonalso is a pretext.In sum, I find that the plethoraof reasonsadvanced byHollander and Baron for discharging the Joneses weremere pretexts.On 26 February,the partners went toMount Vernonand firedthe Joneses.Thiswas not a regularly scheduledmeeting.At thestart of the termination meeting, JerryJones gave Hollander a newspaper clipping indicatingthat a motel was to be builtclose by. They discussed thatinformation, then JerryJones asked thepartners how themeeting with the employees went.The partnersreplied,.not very well." Jerry askedif he and his wife were atfault,and Baron indicated yes and handedJerry Jonesthe termination letter.The letterprovides as follows:We regretto informyou that effectiveimmedi-ately you are terminated as managersof the BestWestern Motor InninMount Vernon. This actionwas taken in consultation with legal counsel.Weagonized over this decision for some time,however,the dismissal is irrevocable.Thisis largely becauseof Jerry's incompatibilitywith the owners, excessive employee turnover, andlack ofcooperation,and divided loyalties.10 Baron admittedhe may have offered theJoneses araise by increas-ing their draw against profit sharing209You will be allowed one week to vacate theliving quarters.You willreceive two weeks sever-ance pay as soon as the premises are vacated.You are hereby notified that effective immediate-ly, all areas of the motel premises are off-limits toyou except your living quarters.If personal belong-ings of yours are located in areas other than theliving quarters,please notify the front desk person-nel.I note Hollander admitsthatthe statementin the firstparagraphof the letter thatlegal counsel was consultedisa prevarication.Thisadmission is indicative of thepartners'resort toprevarication as a deviceto justifytheir actions.After JerryJones read the letter,he handed it to hiswifewho criedafter reading it. Freida Jones askedBaron for an explanation.She stated:I asked-I asked Sid for an explanation.I asked himwhy we were being fired,and he said that he didn'tfeel it would benefit anybodyto go into details, andI told himthatas hard aswe had worked for them,and as much as we had done at the motel, that I feltthey owedus an explanation.And hesaid that hefelt that the Union problem-the problem that theywere having becauseof theUnion was all our fault,and that it had been handledvery poorly.The partnersdenied saying that the union organizingdrive wasthe reasonfor thedischarges.Hollander saidFreida Jones asked if itwas the union organizing drive,and Baronreplied theletterwasself-explanatory.Thisdenial is not credited based on demeanor.On 27 March,pursuant to a requestby Touchette,Hollanderwrotea letterof qualifiedrecommendation forthe Joneses.The letterextolled Freida Jones' work andsaid thefollowing about Jerry Jones:Jerry wasthe manager of the motel and had anabilityto seewhatneeded to be done and put to-gether necessarystaff toget in anddo it. Jerry hadmanygoodideas and we incorporated as many aswe could intothe overall operation.We foundJerry tobe ambitious, and heenjoyed the chal-lenges of hotel management.We, unfortunately, hada disagreement on personnelpolicy and philosophywhich led toa partingof the ways.The letterdoesnot clearlyreflectmost, if any, of thereasonsadvanced by thepartners for discharging theJoneses.Analysis andConclusionsThe GeneralCounsel arguesthatHollander's state-mentto the Joneses about 17 Februarywas a request toengage in illegal surveillance and interrogation of em-ployeesand that theJoneses' refusal to engage in this ac-tivitywasthe reasonthey were fired; citingParker-RobbChevrolet,262 NLRB 402 (1982).Respondent denies thecharge, arguing thattherewas no request or directivethat either or both Jonesesengage in unlawfulactivity 210DECISIONSOF NATIONAL LABOR RELATIONS BOARDand claims the Joneses were"dischargedforgoodcause."Parker-Robb Chevrolet,id. at 403, holds that thedischarge of a supervisor severely impinges on the em-ployees' Section7 rightsin violation of Section 8(a)(1) ofthe Act whenthe action is taken"for refusing to commitunfair labor practices."Cf.Frenchy's K & T,263 NLRB45 (1982). The issues, therefore, are whetherRespondentasked the Joneses to commit unfair labor practices and, ifso, did theJoneses refuse,and was the refusal the basisfor theirdischarges.As found above,Respondentasked JerryJones tochange his routine and intentionally eavesdrop duringlunch and afternoonbreaks to learn who were the "trou-blemakers"or instigators of the union organizing effort.When JerryJonesnoted this would beillegal as he un-derstood laborlaw and refusedto honor therequest, hewas told, "Rememberwho you work for." Shortly there-after,Hollander wentto the MotorInn, and theonly dis-cussion heheld with JerryJones was whether certainemployees wereinvolvedin the union organizationaldrive."The credibleevidence"showsthatRespondent in-structed . . .a supervisor, to a surveil its employees'union activities and inform it with respectthereto.TheBoard hasheld that an employer's instructions to a su-pervisor to surveilits employees' union activities violatesthe Act."St.Vincent's Hospital,265 NLRB 38, 49 (1982);citingBelcherTowing Co.,238 NLRB 446 (1978);Har-vey'sResortHotel,236 NLRB 1670, 1681 (1978). Cf.Glenoaks Hospital,273 NLRB488 (1984),and cases citedtherein.The GeneralCounsel arguesthatRespondent also di-rected the Joneses to unlawfullyinterrogate employees.The creditedtestimonyof Freida and JerryJones is thatHollander instructedJerry to find out "who the trouble-makers are."This isnot asufficientbasis tofindmorethan a requestof surveillanceand to gather informationabout the employees'union activities.The complaintonly allegesthat theJoneseswere requested to conductsurveillance and to gather information,not to interro-gate.The questionof interrogationis found to have notbeen fully and fairly tried. However, evenassuming, ar-guendo, thatthe issuewas fully and fairly tried, the evi-dence doesnot support such a fording.The nextissueiswhetherthe Joneseswere fired be-causethey refused to unlawfully conductsurveillanceand gatherinformationabout the employees'union ac-tivities.I find they were. Thisdecision is based on thestatement Hollander made to the Joneses duringthe dis-charge meeting and inferencesbased on thesurroundingfacts and circumstances.NLRB v. Link-Belt Co.,311U.S. 584 (1941);Universal Camera Corp. v. NLRB,340U.S. 474 (1951);Fame4 Ina v. NLRB,490 F.2d 293 (9th11Respondent argues this testimony of Jones is inherently incrediblebecause Hollander did not have access to a list of employees. The testi-mony was not that Respondent had a list of all the employees of theMotor Inn.Rather,Jerry Jones testified Hollander had a slip of paper inhis pocket,which he consulted Jerry Jones did not see what was writtenon the paper. Hollander and Baron testified at length about alleged andactual incidents as reported to them by Stewart and Carpenter. Thus,Hollander'shaving information from a source other than the Jonesesabout possible union activists is not inherently incredible or improbable.This argument by Respondent is found to be without merit.Cir. 1973);Golden Day Schools R NLRB,644 F.2d 834(9thCir.1981).BirchRun Welding & Fabricating v.NLRB,761 F.2d 1175 (6th Cir.1985).Ifind that theGeneral Counsel has made a prima facie case.The listedshortcomingsof Freida and JerryJones in the dismissalletterwere general and conclusionary,withreferences tolack ofcooperation,divided loyalties, and incompatibilitywith theowners, which are euphemisms that are oftenused and foundto refer totheir refusal to commit unfairlaborpractices.SeeDatagraphic,Inc.,259 NLRB 1285fn. 2 (1982).Respondent's conduct and statements exhibited an an-tiunion attitude,as indicatedby their resort to such ter-minology when describing unionsupportersas "instiga-tors" and"troublemakers."L.A.Baker Electric,265NLRB 1579 (1982). Another indicationof motive is Hol-lander's use of exaggeration when referring to the unionorganizing campaign;for example, describing the letterfromthe Board as a demandthata vote be taken. Alsoindicativeof unlawfulmotive isJerry Jones'credited tes-timony thatHollander told him and hiswife, "We feelthat the reasonthat the Union isbothering us is yourfault,and . . . that'swhywe're terminatingyou" Cf.Genwal Coal Co.,275 NLRB528 (1985);U.S. Steel Corp.,279 NLRB 16 (1986).Another portent of impropermotive is the timing ofRespondent's decision to discharge the Joneses.Pierre'sVending Co.,274 NLRB 1219 (1985);Marx-Haas Cloth-ing Co.,211 NLRB 350 (1974);ShivversCorp.,213 NLRB102 (1974);Tama Meat Packing Corp.,230 NLRB 116(1977), enfd. in part 575 F.2d 661, cert.denied439 U.S.1069 (1979). The decisionto discharge the Joneses wasmadeabruptly,about 1 week after they refused toengage in unlawful surveillance.On the day they decid-ed todischarge the Joneses, they chose Touchette, whohad nomanagement experience,to replacethem.Noreason wasadvanced for thisprecipitous action of dis-charging the Joneses,and promoting an unexperiencedreplacement;further indicating impropermotive.M & GConvoy, Inc.,260 NLRB 1052 (1982).Many of the allegedreasonsfor theJoneses' dis-charges occurred monthsbefore 26 February, and all butthe issue of employeeturnoverwere neverbrought tothe Joneses' attentionat the time they occurred.Pierre'sVending Co.,274 NLRB1219, supra;Great Atlantic &Pacific Tea Co.,210 NLRB 593 (1974);Coble Dairy Prod-uctsCoop.,205 NLRB 160 (1973);National Food Service,196 NLRB 295 (1972).Mostof the assertedreasons fortheirdischarges were not revealedto theJoneses untilthe trial, notat the time of their discharges.Forest ParkAmbulanceService,206 NLRB 550 (1973);Alamo Ex-press,200 NLRB 178 (1972), enfd. 489 F.2d 1311 (5thCir. 1974). The delay indisciplinary action andfailure tobring the ostensible shortcomingsto theJoneses' atten-tion at the time the incidents occurredare indications ofimproper motive.Postal Service,275 NLRB 510 (1985).Respondent's resort to inconsistent theoriesfor the dis-charges also signals unlawfulmotive. For example, JerryJones was accusedby Baronof alienatingthe employeesfrom thepartners,yet treating them with derision; whileHollander claimedJerry Joneswas doingfavors for the BEST WESTERN MOTOR INNemployees to alienate them from the partners.UnitedArtistsTheatres,275 NLRB158 (1985).The number ofasserted reasons for the discharges,which fail to with-stand examination,also supports the inference that thereason was unlawful, and the employer seeks to concealit.LouisianaCouncil 17 AFSCME,250NLRB 880(1980).Cf.J.P.Stevens& Co.,247 NLRB420 (1980). Infact,the resort to pretext in advancing reasons for dis-charge means these reasons were not,in fact,relied onand leave intact the inference of wrongful motive.Lime-stone ApparelCorp.,255NLRB 722 (1981).Fedco Freight-lines,273 NLRB399 (1984);NLRB v. Riley-Beaird, Inc.,699 F.2d 1161(5th Cir.1983).After most of the assertedly objectionable behavior oc-curred,Respondent discussed with the Joneses increasingtheirwages and benefits, action that more closely com-ports to Freida Jones'claim that the partners were onlycomplimentary about the Joneses' performance prior to26 February.Pierre's Vending Co.,supra.Respondent has not shown by clear and convincingevidence that the Joneses would have been dischargedabsent their refusals to engage in unlawful surveillance.Respondent did not credibly rebut the General Counsel'sprima facie case.Accordingly,I conclude that Respond-ent, by its discharge of Freida Jones and Jerry Jones,violated Section 8(a)(1) of the Act.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin themeaning Section 2(6) and(7) of the Act.2.By discharging Freida and Gerald Jonesfor theirfailure and refusal to interferewith,restrain,or coerceemployees in the exercise of the rights guaranteed inSection 7of the Act, Respondenthas engaged in unfairlabor practiceswithin themeaning of Section 8(a)(1) ofthe Act.3.Thisunfair labor practice constitutes an unfair laborpractice affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent has engaged in anunfair labor practice by discharging Freida and GeraldJones because they failed and refused to commit unfairlabor practices,Respondent is ordered to cease anddesist therefrom and take certain actions intended to ef-fectuate the policies of the Act.Respondent shall offer Freida D. Jones and Gerald A.Jones immediate and full reinstatement to their formerpositions or, if those positions no longer exist,to substan-tially equivalent positions without prejudice to their se-niority or other rights and privileges and to make themwhole for any loss of earnings they may have suffered asa result of their unlawful terminations.Backpay shall be computed as prescribed inF.W.WoolworthCo., 90 NLRB 289 (1950),plus interest as set211forth inIsisPlumbingCo.,138NLRB716 (1962), andFlorida SteelCorp.,231 NLRB 651 (1977).On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed"ORDERThe Respondent,BestWesternMotor Inn, MountVernon,Washington,its officers,agents,successors, andassigns, shall1.Cease and desist from(a)Requesting supervisors to spy on the union activi-ties of its employees and discharging or otherwise disci-plining any supervisor because the supervisor failed orrefused to engage in unlawful surveillance of employees'union activities or in any other like or related mannerinterfere with,restrain,or coerce employees in the exer-cise of their rights guaranteed in Section7 of the Act.2.Take thefollowing affirmative action necessary toeffectuate the policiesof the Act.(a)Offer Freida D. Jones and Gerald A. Jones imme-diate and full reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equivalent po-sitions,without prejudice to their seniority or any otherrights or privileges previously enjoyed,and make themwhole for any loss of earnings and other benefits sufferedas a result of the discrimination against them, in themanner set forth in the remedy section of the decision.(b) Remove from its files any reference to the unlawfuldischarges and notify the employees in writing that thishas been done and that the discharges will not be usedagainst them,in any way.(c) Post at its facility in Mount Vernon,Washington,copies of the attached notice marked"Appendix." 13Copies of the notice,on forms providedby theRegionalDirector for Region 19, after being signed by the Re-spondent's authorized representative,shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted.Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered,defaced, orcovered byany other material.(d) Notify theRegional Director in writing within 20days from the date of thisOrder whatsteps the Re-spondent has takento comply.12 If no exceptions are filed as provided by Sec.102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec.102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.'3 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."